Case 18-42084-bem         Doc 18    Filed 10/18/18 Entered 10/18/18 15:00:51           Desc Main
                                    Document     Page 1 of 6



                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF GEORGIA
                                  ROME DIVISION
IN RE:                                                 )    CHAPTER 13
                                                       )
JALESA BIANCA ALEXANDER                                )    CASE NO. 18-42084-BEM
                                                       )
                Debtor.                                )

                  AMENDED MOTION TO IMPOSE AUTOMATIC STAY
         COME NOW Debtor, JALESA BIANCA ALEXANDER, and asks this Court pursuant to
11 U.S.C. Section 105 to impose the automatic stay of 11 U.S.C. Section 362(a) in this Chapter
13 Bankruptcy Case against all Creditors and show the Court the following:


                                                  1.


         On September 5, 2018, Debtor filed a Voluntary Petition for Bankruptcy relief under
Title 11, Chapter 13 of the United States Code.


                                                  2.


         Debtor has filed a previous Chapter 13 bankruptcy case, bringing it within 11 U.S.C.
Section 362(c)(3). Case No. 18-41481 was filed on June 28, 2018 (the “First Case”) and
dismissed on August 21, 2018.


                                                  3.


         Debtor’s First Case was dismissed for failure to pay filing fee. Debtor unexpectedly lost
her job shortly after filing her Chapter 13 bankruptcy case. This caused a financial hardship on
the debtor and she was unable to pay her second filing fee installment, resulting in her case being
dismissed.
Case 18-42084-bem        Doc 18    Filed 10/18/18 Entered 10/18/18 15:00:51           Desc Main
                                   Document     Page 2 of 6



                                                4.
       Debtor filed the instant case to recover her repossessed vehicle, pay her furniture loan,
and also address her other unsecured debts. Debtor has a new job earning gross monthly wages
of a little more than $1900 per month. Debtor is able to propose a feasible Chapter 13 Plan
payment that will allow the Debtor to pay both her Chapter 13 Plan payments and ongoing
monthly living expenses. Due to no fault of the Debtor, the Motion to Extend Stay was not filed
in a timely fashion in this case. Imposing the automatic stay will help Debtor prevent a
repossession of her vehicles which she needs to get to and from her place of employment which
allows Debtor to fund the instant Chapter 13 case.


                                                5.


       Debtor has filed the instant case in good faith. Debtor asks the Court to find that the
presumption that the instant case was not filed in good faith has been rebutted by clear and
convincing evidence, as outlined above, and impose the automatic stay. Debtor asks the Court to
allow her the opportunity to be successful in her current Chapter 13 case.


       WHEREFORE, Debtor prays that this motion be granted and pursuant to 11 U.S.C.
Section 105 that the automatic stay of 11 U.S.C. Section 362(a) be imposed against all creditors.

 Dated this 18th day of October, 2018.

                                                     Respectfully Submitted,
                                                     ___/s/________
                                                     Howard Slomka, Esq.
                                                     Georgia Bar # 652875
                                                     Slipakoff & Slomka, PC
                                                     Attorney for Debtor
                                                     2859 Paces Ferry Rd, SE
                                                     Suite 1700
                                                     Atlanta, GA 30339
Case 18-42084-bem         Doc 18   Filed 10/18/18 Entered 10/18/18 15:00:51             Desc Main
                                   Document     Page 3 of 6



                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF GEORGIA
                                 ROME DIVISION
IN RE:                             )    CHAPTER 13
                                   )
JALESA BIANCA ALEXANDER            )    CASE NO. 18-42084-BEM
                                   )
           Debtor.                 )
                        NOTICE OF HEARING

         PLEASE TAKE NOTICE that JALESA BIANCA ALEXANDER have filed a Motion
to Impose Automatic Stay and related papers with the Court seeking an Order on the Motion to
Impose Automatic Stay.
         PLEASE TAKE FURTHER NOTICE that the Court will hold a hearing on the Motion
to Impose Automatic Stay in Courtroom 342, 600 East First Street, Rome, Georgia 30161 at
10:30 A.M. on November 14, 2018.
         Your rights may be affected by the court’s ruling on these pleadings. You should read
these pleadings carefully and discuss them with your attorney, if you have one in this bankruptcy
case. (If you do not have an attorney, you may wish to consult one). If you do not want the court
to grant the relief sought in these pleadings or if you want the court to consider your view, then
you and/or your attorney must attend the hearing. You may also file a written response to the
pleadings with the Clerk at the address stated below, but you are not required to do so. If you file
a written response, you must attach a certificate stating when, how and on whom (including
addresses) you served the response. Mail or deliver your response so that it is received by the
Clerk at least two business days before the hearing. The address of the Clerk’s Office is: Clerk,
U.S. Bankruptcy Court, Room 339, Richard B. Russell Building, 600 East First Street, Rome,
Georgia 30161. You must also mail a copy of your response to the undersigned at the address
stated below.


Dated: October 18, 2018                              ________/s/_____
                                                     Howard Slomka, Esq.
                                                     Georgia Bar # 652875
                                                     Slipakoff & Slomka, PC
                                                     Attorney for Debtor
                                                     2859 Paces Ferry Rd, SE, Suite 1700
                                                     Atlanta, GA 30339
Case 18-42084-bem         Doc 18    Filed 10/18/18 Entered 10/18/18 15:00:51         Desc Main
                                    Document     Page 4 of 6



                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF GEORGIA
                                 ROME DIVISION
IN RE:                                             )       CHAPTER 13
                                                   )
JALESA BIANCA ALEXANDER                            )       CASE NO. 18-42084-BEM
                                                   )
               Debtor.                             )


                                   CERTIFICATE OF SERVICE

       I, Howard Slomka, attorney for Debtor, certify that the below listed parties and the
attached service list have been served with a true and correct copy of the attached pleadings by
placing a copy of same in a properly addressed envelope with adequate postage thereon and
deposited in the United States Mail.


Mary Ida Townson (served via ECF)
Chapter 13 Trustee
Suite 2200
191 Peachtree Street, NE
Atlanta, GA 30303-1740

Jalesa Bianca Alexander
612 Golden St Apt 10
Rockmart, GA 30153

Floyd Healthcare Management
Floyd Medical Center
P.O. Box 233
Rome, GA 30162
Attn: Marilyn Trotter

Nelnet
121 South 13th Street, Suite 201
Lincoln, NE 68508
Attn: David Kim


SEE ATTACHED FOR ADDITIONAL CREDITORS

Dated: October 18, 2018
                                                   ____/s/______
                                                   Howard Slomka, Esq.
Case 18-42084-bem   Doc 18   Filed 10/18/18 Entered 10/18/18 15:00:51   Desc Main
                             Document     Page 5 of 6



                                           Georgia Bar # 652875
                                           Slipakoff & Slomka, PC
                                           Attorney for Debtor
                                           2859 Paces Ferry Rd, SE
                                           Suite 1700
                                           Atlanta, GA 30339
Label Matrix forCase
                  local 18-42084-bem
                        noticing               Doc 18
                                                   Aaron Filed
                                                         Sales & 10/18/18
                                                                 Lease Ow   Entered 10/18/18 15:00:51       Desc Main
                                                                                             Jalesa Bianca Alexander
113E-4                                                  Document
                                                   309 E Paces Ferry      Page 6 of 6        612 Golden Street
Case 18-42084-bem                                      Atlanta, GA 30305-2367                               Apt 10
Northern District of Georgia                                                                                Rockmart, GA 30153-1771
Rome
Wed Sep 26 09:34:31 EDT 2018
(p)W S BADCOCK CORPORATION                             Dept Of Education/neln                               Enhanced Recovery Co L
POST OFFICE BOX 724                                    121 S 13th St                                        8014 Bayberry Rd
MULBERRY FL 33860-0724                                 Lincoln, NE 68508-1904                               Jacksonville, FL 32256-7412



Family Savings Credit                                  (p)GEORGIA DEPARTMENT OF REVENUE                     Internal Revenue Service
711 E Meighan Blvd                                     COMPLIANCE DIVISION                                  PO Box 7346
Gadsden, AL 35903-1996                                 ARCS BANKRUPTCY                                      Philadelphia, PA 19101-7346
                                                       1800 CENTURY BLVD NE SUITE 9100
                                                       ATLANTA GA 30345-3202

Polk County Hospital                                   Scana Energy Marketing                               Security Fin
2360 Rockmart Hwy                                      3344 Peachtree Rd Ne Ste                             C/o Security Finance
Cedartown, GA 30125-6029                               Atlanta, GA 30326-4808                               Spartanburg, SC 29304



Howard P. Slomka                                       Mary Ida Townson                                     US Department of Education c/o Nelnet
Slipakoff & Slomka, PC                                 Chapter 13 Trustee                                   121 South 13th Street, Suite 201
Overlook III - Suite 1700                              Suite 2200                                           Lincoln, NE 68508-1911
2859 Paces Ferry Rd, SE                                191 Peachtree Street, NE
Atlanta, GA 30339-6213                                 Atlanta, GA 30303-1770

United States Attorney
Northern District of Georgia
75 Ted Turner Drive SW, Suite 600
Atlanta GA 30303-3309




                     The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                     by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Badcock Furniture                                      Georgia Department of Revenue                        End of Label Matrix
1405 Iris Drive SE                                     1800 Century Blvd                                    Mailable recipients     15
Conyers, GA 30013                                      Suite 17200                                          Bypassed recipients      0
                                                       Atlanta, GA 30345                                    Total                   15
